Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141825                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellant,                                                                                         Justices

  v                                                                 SC: 141825
                                                                    COA: 299980
                                                                    Isabella CC: 10-000054-FC
  DANIEL DANNY LEONARD,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 3, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        CORRIGAN, J. (concurring).

         I concur in the order denying leave. I note that our review of the prosecutor’s
  argument—that the trial court wrongly excluded videotaped interviews of the
  defendant—was impeded by the prosecutor’s failure to provide the Court with copies of
  the excluded videos.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2010                    _________________________________________
           s1018                                                               Clerk